         Case 2:20-cv-00967-JDW Document 16 Filed 05/11/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOUREY NEWELL,                                    Case No. 2:20-cv-00967-JDW
           Plaintiff,
     v.
 STRATEGIC ADMINISTRATION
 GROUP, INC.,
           Defendant.


                                             ORDER

       AND NOW, this 11th day of May, 2020, the Court hereby ORDERS counsel for the

Parties to appear for a Pretrial Conference pursuant to Fed. R. Civ. P. 16(a) at the James A. Byrne

United States Courthouse located at 601 Market Street, Philadelphia, PA 19106 in Room 3809, at

11:00 a.m. on June 4, 2020. Lead counsel shall participate in the joint conference conducted

pursuant to Fed. R. Civ. P. 26(f) and attend the pretrial conference in person. The Court shall deem

the attorney who participates in the Rule 26(f) conference and who takes the lead at the pretrial

conference as lead counsel for all matters going forward in the case. At least seven (7) days prior

to the pretrial conference, counsel for the Parties shall submit via email, in the form attached

hereto, a joint report of the conference that they conduct pursuant to Fed. R. Civ. P. 26(f). A Word

version of this form is available on Judge Wolson’s page on the Court’s website. The Parties shall

exchange initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) at least one (1) business day in

advance of the Rule 16 conference.

       Due to the Covid-19 pandemic, the Court will re-evaluate the need to conduct the pretrial

conference telephonically closer to the scheduled date.

                                                     BY THE COURT:

                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
                Case 2:20-cv-00967-JDW Document 16 Filed 05/11/20 Page 2 of 6




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       Plaintiff,                                           Case No.

               v.

       Defendant.


                                        JOINT RULE 26(f) REPORT

              Following a fulsome discussion, as contemplated by Fed. R. Civ. P. 26(f), the Parties aver

      as follows:

 I.      Counsel

              A. Lead counsel for Plaintiff(s):     _____________________________

              B. Lead counsel for Defendant(s):     _____________________________

              C. Counsel who participated in Rule 26(f) conference on behalf of Plaintiff(s):

                    ____________________
                    ____________________
                    ____________________

              D. Counsel who participated in Rule 26(f) conference on behalf of Defendant(s):

                    ____________________
                    ____________________
                    ____________________

II.      Description of Claims and Defenses

              The Parties should assume that the Court has read the Complaint and is familiar with the

      claims. However, the Court does not know all of the facts supporting those claims, nor the factual

      bases for the defenses. Therefore, counsel shall summarize the primary facts and threshold legal

      issues. Counsel should not merely parrot their pleadings. In addition, the Parties should attach

      critical documents to this report for the Court to review, if not attached to the pleadings already
            Case 2:20-cv-00967-JDW Document 16 Filed 05/11/20 Page 3 of 6




   (e.g., in a contract case, the document(s) comprising the contract; in a personal injury case,

   photographs of the scene, etc.).

III.   Anticipated Scope of Discovery

          A. Summarize with specificity those issues on which the Parties will need to conduct

              discovery. Identify categories of information each Party needs in discovery and why.

          B. Anticipated number of interrogatories per Party:          ___________________

          C. Anticipated number of depositions per Party:              ___________________

          D. To the extent either Party proposes to exceed the presumptive limits in the Federal

              Rules of Civil Procedure for discovery, explain the basis for that proposal.

          E. Do the Parties anticipate the need for any third-party discovery? If so, identify the

              likely third-parties and the discovery to be sought.

          F. Do the Parties anticipate the need for experts? If so, identify the subjects on which the

              expert(s) may opine.

IV.    Status of Discovery

          The Parties must summarize the status of discovery to-date. If nothing has been done in

   terms of discovery, the Parties should explain why. In general, the Court prefers the parties to

   begin discovery prior to the Rule 16 conference.

 V.    Proposed Case Management Deadlines

          When completing this section, the Parties should presume that the Court will not bifurcate

   fact and expert discovery. Therefore, the Parties should propose dates that take that presumption

   into account.

          A. Deadline to serve initial disclosures under Rule 26(a)(1) (*must be exchanged at least

              one (1) business day before Rule 16 conference):         ___________________



                                                    2
            Case 2:20-cv-00967-JDW Document 16 Filed 05/11/20 Page 4 of 6




          B. Deadline to amend pleadings to add claims or Parties (*must be as early as practicable

              to avoid prejudice or unnecessary delays):                  ___________________

          C. Deadline for affirmative expert reports (if any) and disclosure of lay witness opinion

              testimony with related information and documents (if any): ___________________

          D. Deadline for rebuttal expert reports (if any):                 ___________________

          E. Deadline to complete discovery:                              ___________________

          F. If any Party seeks more than 120 days for fact discovery, explain why.

          G. Deadline to file motion for summary judgment:                  ___________________

VI.    Deposition Scheduling

          The Court expects the Parties to meet and confer as soon as practicable to set aside dates

   to hold open for depositions before the close of discovery. If the Parties have not already done so,

   the Court will order the Parties to do so within two weeks of the Rule 16 conference.

          Have the Parties set aside dates for deposition? ___ Yes ___ No

          If yes, what are those dates? _________________________________________________

          If no, when do the parties intend to confer, and how many dates do they intend to set aside?

          ____________________________________

VII.   Electronic Discovery

          Prior to the Rule 16 conference, the Court expects the Parties to have a thorough

   discussion about electronic discovery, including but not limited to 1) the need for electronically

   stored information (“ESI”), 2) sources of ESI, 3) the anticipated scope of electronic discovery, 4)

   the identity of potential custodians, 5) whether search terms will be necessary and, if so, any

   limitations thereto, 6) the respective burdens of collecting, reviewing, and producing ESI,

   including any claims for cost-shifting under the Federal Rules of Civil Procedure, and 7) any



                                                    3
                 Case 2:20-cv-00967-JDW Document 16 Filed 05/11/20 Page 5 of 6




       anticipated problems with electronic discovery. The Parties should summarize their discussion on

       these issues here. The Court expects counsel who attends the Rule 16 conference to be familiar

       with and able to discuss any ESI-related issues that might arise.

              In addition, the Parties should state whether they have agreed to an ESI stipulation. If so,

       the Parties should submit the stipulation to the Court in advance of the Rule 16 conference.

       If not, the Parties should identify what issues need to be resolved to finalize the stipulation.

VIII.     Protective Orders and Confidentiality Agreements

              The Parties should indicate whether they anticipate the need for a protective order in this

       case. If so, the Parties must explain what type of information needs protection from disclosure

       and why such protection is warranted under governing standards. In addition, the Parties are

       directed to Judge Wolson’s Policies and Procedures concerning Protective Orders and

       Confidentiality Agreements.

 IX.      Alternative Dispute Resolution

              A. Have the Parties engaged in any settlement discussions? If so, set forth the status of

                  those negotiations. If not, explain why not.

              B. Have the Parties explored or considered other forms of alternative dispute resolution?

                  If so, summarize those efforts. If not, state the Parties’ positions with respect to ADR,

                  as required under Local Rule of Civil Procedure 53.3.

              C. Identify the individual who will attend the Rule 16 conference who will have authority

                  to discuss settlement.

  X.      Consent to Send Case to a Magistrate Judge

              The Parties should indicate whether they consent to have a United States Magistrate Judge

       conduct any or all proceedings in this case, pursuant to 28 U.S.C. § 636(c).



                                                         4
                Case 2:20-cv-00967-JDW Document 16 Filed 05/11/20 Page 6 of 6




XI.      Policies and Procedures

             Judge Wolson’s Policies and Procedures are available for the Parties to review on the

      Court’s website. By signing below, counsel for each Party and/or each pro se Party represents that

      he or she has reviewed the Judge’s Policies and Procedures and acknowledges the requirements

      contained therein. The Parties and their counsel further acknowledge by signing below that Judge

      Wolson will strike pleadings and other submissions that do not comply with his Policies and

      Procedures.

XII.     Other Matters

             The Parties should identify any other issues that have not been addressed above but may

      require the Court’s attention (e.g., anticipated motions, bifurcation, privilege issues, etc.).

       [DATE & SIGNATURES OF THE PARTIES]




                                                         5
